         Case 1:18-cv-10258-PGG Document 39 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL INSURANCE COMPANY,

                       Plaintiff,
                                                                      ORDER
               -against-
                                                                18 Civ. 10258 (PGG)
ORIENTAL EXPRESS CONTAINER CO.,
LTD., et al.

                       Defendants,


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that this case is stayed until July 25, 2020 for settlement

discussions. By July 25, 2020, the parties are directed to file a joint letter regarding the status of

those settlement discussions.

Dated: New York, New York
       June 25, 2020
